Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 8-10 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in that the claims recite “designed so that the degree of confidence is determined based on control actions” which is vague and indefinite.  II. REFERENCE TO AN OBJECT THAT IS VARIABLE MAY RENDER A CLAIM INDEFINITE A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). In Miyazaki, the Board held that claims to a large printer were not sufficiently definite because: The language of claim 1 attempts to claim the height of the paper feeding unit in relation to a user of a specific height who is performing operations on the printer.... Claim 1 fails to specify, however, a positional relationship of the user and the printer to each other. Miyazaki, 89 USPQ2d at 1212. In Brummer, the Board held that a limitation in a claim to a bicycle that recited "said front and rear wheels so spaced as to give a wheelbase that is between 58 percent and 75 percent of the height of the rider 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by European Patent Application Pub. No.:  EP 3128498 A1 to Edina and assigned to Nissan™ and which was filed in 4-2-14 and which is prior to the effective filing date of 2016 (hereinafter “Ebina”).

    PNG
    media_image1.png
    785
    1209
    media_image1.png
    Greyscale


Ebina discloses “1.    (Currently Amended) A method for adapting a human-machine interface [[(20)]] in a  transportation vehicle, wherein the  transportation vehicle the method comprising:  (see FIG. 4 where if the driver is attentive after the alertness level has increased and there is a high attention  
    PNG
    media_image2.png
    754
    464
    media_image2.png
    Greyscale

detecting or determining a degree of confidence [[(V)]] of the driver ; and (see FIG. 5 to 7 where the pupil diameter sized is decreasing and the heart rate is slowing and the driver is yawning more; and a response time has slowed and the speech speed and pitch fluctuation has slowed this 
adapting the human-machine interface  as a function of the detected or determined degree of confidence  (see paragraph 53 to 54 where if the confidence level is high that the driving attention level is low then the vehicle can not transition from autonomous to manual mode as the driver has a low level of paying attention to driving)
Ebina discloses “2.    (Currently Amended) The method wherein fewer information and/or interaction prompts are output via the human-machine interface in response to a higher degree of confidence.  (see paragraph 83)”. 
Ebina discloses “3.    (Currently Amended) The method  of claim 1  wherein the degree of confidence is determined  based on control actions  and/or an evaluation of the viewing direction of a driver. (See paragraph 74 to 83 where if the driver reclines the seat rest then the driving inattention coefficient goes to 1 however if the driving attention index indicates that the driver is not reclining this can show higher pressure in the seat and that the driver is paying attention)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.:  EP 3128498 A1 to Edina and assigned to Nissan™ and which was filed in 4-2-14 and which is prior to the effective filing date of 2016 (hereinafter “Ebina”) and in view of German Patent Pub. No.: DE 426747C1 to Wulf.
Edina is silent but Wulf teaches “4.    (Currently Amended) The method  of claim 1, further comprising moving a seat [[(1)]] and/or a central console [[(6)]]  as a function of the degree of confidence [[(V)]]”. (see abstract where when the seat is automatically pivoted to the driving position when the warning signal is provided indicating that the user must take over from the autonomous mode to the manual mode and claims 1-5 and paragraph 1-3 from the bottom) ;
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of EDINA and the teachings of WULF since WULF teaches that a computer processor can signal audibly that the user must take over from autonomous driving mode to the manual driving mode and then immediately move the seat from facing the opposing direction to a traditional direction where the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by European Patent Application Pub. No.:  EP 3128498 A1 to Edina and assigned to Nissan™ and which was filed in 4-2-14 and which is prior to the effective filing date of 2016 (hereinafter “Ebina”).

Edina discloses “5.    (Currently Amended) The method  of claim 1, wherein at least one graphical interface of at least one display unit [[(2-4)]] is adapted as a function of the degree of confidence [[(V)]]”.  (see paragraph 19-20, 23-27);
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6-7 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by European Patent Application Pub. No.:  EP 3128498 A1 to Edina and assigned to Nissan™ and which was filed in 4-2-14 and which is prior to the effective filing date of 2016 (hereinafter “Ebina”).

    PNG
    media_image1.png
    785
    1209
    media_image1.png
    Greyscale


Ebina discloses “6.    (Currently Amended) A  transportation vehicle that includes at least one automated driving mode, the transportation vehicle [[(100)]] comprising: (see FIG. 4 where if the driver is attentive after the alertness level has increased and there is a  
    PNG
    media_image2.png
    754
    464
    media_image2.png
    Greyscale


a human-machine interface and  (see paragraph 20-27)
an evaluation and control unit [[(11)]], which  detects or determines a degree of confidence [[(V)]] of the driver of the transportation vehicle , and- (see FIG. 5 to 7 where the pupil diameter sized is decreasing and the heart rate is slowing and the driver is yawning more; and a response time has slowed and the speech speed and pitch fluctuation has slowed this can indicate that the driver is not attentive; see FIG. 8 where a posture of the user can be determined in block 24 and an alertness level determining unit can be also provided in block 14; see paragraph 43-52)
wherein the human-machine interface  is adapted as a function of the detected or determined degree of confidence (see paragraph 53 to 54 where if the confidence level is high that the driving attention level is low then the vehicle can not transition from autonomous to manual mode as the driver has a low level of paying attention to driving)
Ebina discloses “7.    (Currently Amended) The  transportation vehicle wherein fewer information and/or interaction prompts are output by the evaluation and control unit  in response to a higher degree of confidence. (see paragraph 83)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.:  EP 3128498 A1 to Edina and assigned to Nissan™ and which was filed in 4-2-14 and which is prior to the effective filing date of 2016 (hereinafter “Ebina”) and in view of German Patent Pub. No.: DE102013019141A1 to Kline.

Ebina is silent but Kline teaches “8.    (Currently Amended) The  transportation vehicle wherein the evaluation and control unit [[(11)]] is designed so that the degree of confidence [[(V)]] is determined  based on control actions [[(B)]] and/or an evaluation of the viewing direction of a driver”.  (see claim 3) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of EDINA and the teachings of KLINE since KLINE teaches that a computer processor can determine 1. If the user’s hands are both on the steering wheel and 2. A gaze viewing direction of the driver’s eyes are in the front of the vehicle and 3. The user’s eyes are on the road, and 4. The feet of the driver are on the pedal and/or the brake and accelerator pedal 22.  Then if 

Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.:  EP 3128498 A1 to Edina and assigned to Nissan™ and which was filed in 4-2-14 and which is prior to the effective filing date of 2016 (hereinafter “Ebina”) and in view of German Patent Pub. No.: DE 426747C1 to Wulf.
Edina is silent but Wulf teaches “9.    (Currently Amended) The  transportation vehicle  of claim 6,   further comprising a seat [[(1)]] that  (see abstract where when the seat is automatically 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of EDINA and the teachings of WULF since WULF teaches that a computer processor can signal audibly that the user must take over from autonomous driving mode to the manual driving mode and then immediately move the seat from facing the opposing direction to a traditional direction where the user may manually operate the vehicle. This automatic seat movement can provide improved safety and a quick transition from autonomous to manual mode instead of a mere signal and then the user must adjust the seat which is costly in term of time.  See paragraph 1-16 from the bottom of Wulf. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by European Patent Application Pub. No.:  EP 3128498 A1 to Edina and assigned to Nissan™ and which was filed in 4-2-14 and which is prior to the effective filing date of 2016 (hereinafter “Ebina”).

Edina discloses “10.    (Currently Amended) The  transportation vehicle of claim 6 [[to 9]], wherein the evaluation and control unit [[(11)]] is
designed (see paragraph 19-20, 23-27)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668